DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II (Claims 13-15 and 23) in the reply filed on 5/13/22 is acknowledged.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/21/21 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Drawings
The drawings were received on 10/22/2020.  These drawings are acceptable.
Specifications
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017122438 (hereinafter, WO’438) in view of Biskup et al., US 20160093930 (hereinafter, Biskup; as cited on the IDS).
As to Claim 13:
	WO’438 discloses a battery module (1) comprising: 
one or more battery units (21) comprising one or more pairs of oppositely disposed receptacles (22a, 22b), each said pair of receptacles defining a respective chamber for accommodating one or more cylindrical battery cells (21), 
each cylindrical battery cell (1621 having a first end (Fig. 2 below) [of the battery] adjacent a first end wall (23, 22a) of a first one of said receptacles (23) and a second end (23, 22b) [of the battery] adjacent a second end wall of a second one of the pair of said receptacles (23), 
each cylindrical battery cell (21) having positive and negative electrodes (A, B), with positive and negative connection being connected to said positive and negative electrodes (A, B; Fig. 2, “… metal plate 25 serving as an electrode tab for electrically connecting each battery 21… [0020, 0021]) at the first end (Fig. 2 below) of each battery cell and extending through apertures (23) provided at said first end wall (22a) [of receptacles], said second end wall (22b) forming a thermal conduction path for dissipating heat, the one or more battery units (21) arranged at a base plate (4, [0022]), 
a battery management system (21a, [0014], Fig. 2) connected to the positive and negative connection (A, B; Fig. 2, “… metal plate 25 serving as an electrode tab for electrically connecting each battery 21… [0020, 0021]) of the cylindrical battery cells (21), and fastening means for connecting said one or more battery units (10) to the base plate (4; [0014]).  

    PNG
    media_image1.png
    1126
    700
    media_image1.png
    Greyscale

	WO’438 does not disclose the connection is a wire.
	In the same field of endeavor, Biskup also discloses a battery module 500 having a top and bottom receptacle where the batteries 615 are accommodated within (Fig. [0044]) similar to that of WO’438.  Biskup further discloses that the bus bars can be used as the connection to electrically connect the positive and negative terminals to other components of the battery such as the bus bar.
	It would have been obvious to a person skilled in the art before the effective filing date of the instant application to modify the electrical connection of WO’438 to use the wire bonding as taught by Biskup as to form a flexible connection with other components of the battery that can fit in tight space.
As to Claim 15:
	WO’438 does not disclose multiple battery module.
	However, both WO’438 and Biskup do disclose the battery module is connected to a cooling system.
	Thus, the difference between the prior arts and the claimed system is that the claimed system recites multiple battery system as disclosed by the prior arts above.
	For the reason above, it would have been obvious to a person skilled in the art before the effective fling date of the instant application to incorporate multiple battery system of WO’438 and Biskup as to achieve higher capacity such as for an automobile to achieve longer travel distance.  Moreover, it has been held that duplication and re-arrangement of parts is obvious.  Succinctly stated, fact that the claimed battery units are duplicated and arranged as to form a higher capacity system is not sufficient by itself to patentably distinguish over an otherwise old feature unless there are new or unexpected results as it is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the multiple battery units was significant. In re Japikse 86 USPQ 70. In re Kuhle 188 USPQ 7. In re Gazda 104 USPQ 400. In re Harza 124 USPQ 378. (Refer to MPEP 2144.04 [R-1J Legal Precedent as Source of Supporting Rationale: VI. Reversal, Duplication, OR Rearrangement of Parts).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2017122438 (hereinafter, WO’438) in view of Biskup et al., US 20160093930 (hereinafter, Biskup), as applied to Claim 13 above, and further in view of Choi et al., US 20160336563 (hereinafter, Choi).
	WO’438 discloses one battery unit (1) are provided at a plate-shaped carrier (68), said T- shaped carrier being formed by said base plate (4) and said cooling plate (4), but WO’438 does not disclose more than one battery unit and the T-shaped cooling plate.
	In the same field of endeavor, Choi also discloses a battery module having multiple batteries in receptacles/covers as shown in Figure 1 [0040] similar to that of WO’438. Choi further discloses that the heating/cooling plate can be in n L-shaped, a T-shaped, or an I-shaped as shown in Figure 2, and the cooling plate can be placed between two batteries.  The I-shaped would be similar to at flat plate of the thermal conduction plate of WO’438.
 	It would have been obvious to a person skilled in the art before the effective filing date of the instant application to modify the heat conduction plate 4 of WO’438 to become a T-shaped with multiple battery modules of WO’438 as to achieve higher capacity such as for an automobile to achieve longer travel distance.  Moreover, it has been held that duplication and re-arrangement of parts is obvious.  Succinctly stated, fact that the claimed battery units are duplicated and arranged as to form a higher capacity system is not sufficient by itself to patentably distinguish over an otherwise old feature unless there are new or unexpected results as it is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the multiple battery units was significant. In re Japikse 86 USPQ 70. In re Kuhle 188 USPQ 7. In re Gazda 104 USPQ 400. In re Harza 124 USPQ 378. (Refer to MPEP 2144.04 [R-1J Legal Precedent as Source of Supporting Rationale: VI. Reversal, Duplication, OR Rearrangement of Parts).
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2017122438 (hereinafter, WO’438) in view of Biskup et al., US 20160093930 (hereinafter, Biskup) and Choi et al., US 20160336563 (hereinafter, Choi), as applied to Claim 14 above, and further in view of Asai et al., US 20110206948 (hereinafter, Asai).
	WO’438 also discloses the battery management system 21a arranged on the top cover of the battery module 1 (Fig. 2, [0014]) and also disclose that electrical wiring such as the grommet 61 is arranged in the vertical, but does not disclose the claimed arrangement of the circuit board and multiple battery units. 
In the same field of endeavor, Asai also discloses a battery module 100 having multiple batteries in receptacles/covers 50 as shown in Figure 6 (Abstract) similar to that of WO’438. Asai further discloses that the circuit board can be formed parallel to the battery and in the vertical arrangement (Abstract, [0053-0054] depending on the application and the size/shape of the case. 
 	It would have been obvious to a person skilled in the art before the effective filing date of the instant application to arrange the circuit board of WO’468 as taught by Asai as to be on the side or vertical position as depend on the application and the size/shape of the case.   Moreover, it has been held that duplication and re-arrangement of parts is obvious.  Succinctly stated, fact that the claimed battery units are duplicated and arranged as to form a higher capacity system is not sufficient by itself to patentably distinguish over an otherwise old feature unless there are new or unexpected results as it is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the multiple battery units was significant. In re Japikse 86 USPQ 70. In re Kuhle 188 USPQ 7. In re Gazda 104 USPQ 400. In re Harza 124 USPQ 378. (Refer to MPEP 2144.04 [R-1J Legal Precedent as Source of Supporting Rationale: VI. Reversal, Duplication, OR Rearrangement of Parts).

Conclusions
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 8920955 has metallic sheet 17 that can be used for heat dissipation.

    PNG
    media_image2.png
    635
    421
    media_image2.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY K VO whose telephone number is (571)272-3242. The examiner can normally be reached Monday - Friday, 8 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 5712721398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIMMY VO/
Primary Examiner
Art Unit 1723



/JIMMY VO/Primary Examiner, Art Unit 1723